DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhartl (WO 95/09675) (see attached machine translation) in view of Stinton (2014/0190476).
Regarding claim 1, Gebhartl discloses a mask (3) to be worn over a face of a user in combination with a safety helmet (2) comprising a head suspension harness (52 , 62) having a bottom edge (distal end) and an interior surface (inner surface), the mask (3) comprising: a sealing element (13) contacting a part of a face of a user, the sealing element (13) defining a contour (top portion)  comprising a forehead portion (top forehead portion); a transparent 
forefront portion (front portion) about the forehead portion.	
Gebhartl discloses the sealing portion (13) has a top forehead notch but does specifically disclose an upward facing receiving channel comprising: open extremities; and a pair of opposed walls abutting the bottom edge and the interior surface of the suspension harness when mounted therein.  However, Stinton teaches an upward facing receiving channel (48b; fig.7 ) comprising: open extremities (left/right sides as extremities); and a pair of opposed walls (as shown in fig. 8b, the channel includes a foreword/outer wall and an opposing (back/inner wall) abutting the bottom edge (48a) and the interior surface (inner surface) of the suspension harness (37) when mounted therein (as shown in fig. 8c, the walls of the channels abut the bottom edges 48a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing element and harness connector of Gebhartl to include a channel and harness connector to receive the bottom edge as taught by Stinton to provide the advantage of enhanced sealing and resistance to accidental separation as disclosed by Stinton in [0050] last 15 lines.
Regarding claims 2 and 10, the modified Gebhartl discloses (see fig. 4 of Stinton) the forefront portion about the forehead portion (front forehead potion) has a width (width) and wherein the receiving channel (48b, 16b) extends over the width of the forefront portion (as shown the channels 16b, 48b of the mask 26)
Regarding claims 3, 11, and 20, the modified Gebhartl discloses (see fig. 4 of Stinton) the forefront portion has an arc shape (curved shape) and the receiving channel (48b) has an arc 
Regarding claims 4, 12, and 19, the modified Gebhartl discloses (see figs. 7-8c of Stinton) the extremities (left/right sides)  are lowermost points of the receiving channel when the transparent faceguard of the mask is vertical (as shown, the left/right sides at the bottom of the channel are the lowermost/deepest parts of the channel).
Regarding claim 5, the modified Gebhartl discloses that the receiving channel is substantially rigid ([0051] lines 1-5 of Stinton).
Regarding claims 6, 13, and 17, the modified Gebhartl discloses (see figs. 7-8c of Stinton) that one of the opposed walls (i.e. rear/inner) comprises a curved surface.
Regarding claims 7, 14, and 18 the modified Gebhartl discloses one of the opposed walls comprises, anti-slip material ([0050] last 10 lines, [0052] last 10 lines, [0053] lines 1-10 disclose anti-slip materials i.e. U-Maxigrip and/or natural rubber).
Regarding claims 8 and 15 Gebhartl discloses the sealing element (13) defines a continuous contour (as shown the curve is continuous) and wherein the transparent faceguard (11) defines a continuous surface joining the sealing element (as shown the joining surface is continuous), whereby the mask is a full-face mask (as shown, the mask is a full-face mask).
Regarding claims 9,  Gebhartl discloses a combination of protective headgears for a user having a face, a head and a forehead, comprising: a mask (3) to be worn over the face of a user, comprising: a forehead portion (top) contacting the forehead of the user: a forefront portion (forward facing portion) about the forehead portion; and a safety helmet (2) to be worn over the head of the user, comprises a head suspension harness (52, 62) comprising a bottom edge (lower edge) and an interior surface (inner surface).

Regarding claim 16, | Gebhartl discloses a mask (3) to be worn over a face of a user in combination with a safety helmet (2) comprising a suspension harness (52, 62) a forefront portion (front portion) about a forehead portion but does specifically disclose an upward facing receiving channel comprising: open extremities; and a pair of opposed walls abutting bands of the harness when mounted therein.  However, Stinton teaches an upward facing receiving channel (48b; fig.7 ) comprising: open extremities (left/right sides as extremities); and a pair of opposed walls (as shown in fig. 8b, the channel includes a foreword/outer wall and an opposing (back/inner wall) abutting bands (48a) and the interior surface (inner surface) of the suspension harness (37) when mounted therein (as shown in fig. 8c, the walls of the channels abut the bottom edges 48a) thereby having the suspension harness (37, 16a) being forced to bend by . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis et al. (2006/0102177) discloses an upward facing channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LaToya M Louis/Primary Examiner, Art Unit 3785